Citation Nr: 1017733	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to a compensable rating for a hearing loss 
disability in the left ear.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2006 (claim of service 
connection for bipolar disorder) and in October 2007 (claim 
for increase for left ear hearing loss) of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for bipolar disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The left hearing loss disability is manifested by auditory 
acuity level I (normal) in the right ear and auditory acuity 
level I in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a hearing 
loss disability in the left ear have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2009); 38 C.F.R. §§ 
3.383, 4.85, 4.86, Diagnostic Code 6100 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim for increase, the RO provided post-adjudication 
VCAA notice in the statement of the case and by letter, dated 
in May 2008.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  

The Veteran was asked to submit or identify VA records or 
other records, pertinent to the claim and that VA could 
assist in obtaining any records he identified.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran was afforded a VA examination in September 2007.

After certification of the appeal to the Board, the Veteran's 
service representative argued for a new VA examination.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  

Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected left ear hearing loss since he 
was last examined, a reexamination is not warranted, and the 
Board is deciding the appeal on the current record.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

In rating hearing loss, the Rating Schedule provides a table 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on puretone 
thresholds and controlled speech discrimination (Maryland 
CNC) testing.  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).



Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85 (f).  If the service-connected ear is 10 percent or 
more disabling, hearing impairment of the nonservice-
connected ear is considered in assigning the rating.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(3).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).




Analysis

On VA audiological examination in September 2007, the 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 0, 0, 
15, and 5, respectively; and in the LEFT ear, 5, 50, 40, and 
20, respectively.  The puretone threshold average was 5 in 
the right ear and 29 in the left ear.  Speech discrimination 
was 100 percent in the right ear and 100 percent in the left 
ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear pursuant to 
38 C.F.R. § 4.85 (f).  For the left ear, the average 29 
puretone decibel loss is in the range of between 0 and 41 
average puretone decibel loss and the speech discrimination 
score of 100 is at the end of the range of 91-100 percent, 
which yields a numeric designation of I.  

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or zero percent rating under Diagnostic Code 
6100.  And since the hearing loss in the left ear is 
noncompensable, the nonservice-connected right ear is 
assigned a numerical designation of I. 38 C.F.R. §§ 3.383 and 
4.85(f). 

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

The Board concludes that there have been no clinical findings 
to show that the Veteran's hearing loss meets the criteria 
for a compensable rating.  For these reasons, the 
preponderance of the evidence is against a compensable rating 
for the Veteran's bilateral hearing loss and the benefit-of- 
the doubt standard does not apply.  38 C.F.R. § 5107 (b).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the  disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provided for higher ratings for 
more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A compensable rating for a hearing loss disability in the 
left ear is denied. 




REMAND

The Veteran seeks service connection for bipolar disorder.  

The service treatment records do not contain a complaint, 
finding, treatment, or diagnosis of a psychiatric disorder, 
although on separation examination, the Veteran related a 
history of depression, worry, and sleep disturbance.

Private records contemporaneous with service show that the 
Veteran was in counseling for marriage and financial problems 
for several months in 2004 and in 2005, and the diagnosis was 
adjustment disorder.

Less than two months after service, the Veteran was examined 
by VA, and the diagnosis was bipolar disorder, but the 
examiner did not provide a nexus opinion and the private 
counseling records had not yet been associated with the 
Veteran's file. 

Where as here, the evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of a current diagnosed 
disability, establishes that the Veteran suffered an event in 
service, counseling, and that the claimed disability may be 
associated with the counseling in service, VA will obtain a 
medical opinion.  38 C.F.R. § 3.159(c)(4)(i) 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not the currently diagnosed 
bipolar disorder began in service.  



In formulating the opinion, the VA 
psychiatrist is asked to comment on the 
clinical significance of the symptoms 
of an adjustment disorder when the 
Veteran was seen in private counseling 
from December 2004 until May 2005 
during service.  

The VA psychiatrist is also asked to 
comment on the fact that bipolar 
disorder was diagnosed within two 
months of the Veteran's retirement from 
service in determining whether the 
disorder began in service.

The VA psychiatrist is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims file must be made available 
to the examiner for review.

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


